

116 HR 7270 IH: Count the Crimes to Cut Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7270IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Roy introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General of the United States to submit to the Congress a report on Federal criminal offenses, and for other purposes.1.Short titleThis Act may be cited as the Count the Crimes to Cut Act of 2020.2.Report on Federal criminal offenses(a)DefinitionsIn this section—(1)the term criminal regulatory offense means a Federal regulation that is enforceable by a criminal penalty; and(2)the term criminal statutory offense means a criminal offense under a Federal statute.(b)Report on criminal statutory offensesNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report, which shall include—(1)a list of all criminal statutory offenses, including a list of the elements for each criminal statutory offense; and(2)for each criminal statutory offense listed under paragraph (1)—(A)the potential criminal penalty for the criminal statutory offense;(B)the number of prosecutions for the criminal statutory offense brought by the Department of Justice each year for the 15-year period preceding the date of enactment of this Act; and(C)the mens rea requirement for the criminal statutory offense.(c)Report on criminal regulatory offenses(1)ReportsNot later than 1 year after the date of enactment of this Act, the head of each Federal agency described in paragraph (2) shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report, which shall include—(A)a list of all criminal regulatory offenses enforceable by the agency; and(B)for each criminal regulatory offense listed under subparagraph (A)—(i)the potential criminal penalty for a violation of the criminal regulatory offense;(ii)the number of violations of the criminal regulatory offense referred to the Department of Justice for prosecution in each of the years during the 15-year period preceding the date of enactment of this Act; and(iii)the mens rea requirement for the criminal regulatory offense.(2)Agencies describedThe Federal agencies described in this paragraph are the Department of Agriculture, the Department of Commerce, the Department of Education, the Department of Energy, the Department of Health and Human Services, the Department of Homeland Security, the Department of Housing and Urban Development, the Department of the Interior, the Department of Labor, the Department of Transportation, the Department of the Treasury, the Commodity Futures Trading Commission, the Consumer Product Safety Commission, the Equal Employment Opportunity Commission, the Export-Import Bank of the United States, the Farm Credit Administration, the Federal Communications Commission, the Federal Deposit Insurance Corporation, the Federal Election Commission, the Federal Labor Relations Authority, the Federal Maritime Commission, the Federal Mine Safety and Health Review Commission, the Federal Trade Commission, the National Labor Relations Board, the National Transportation Safety Board, the Nuclear Regulatory Commission, the Occupational Safety and Health Review Commission, the Office of Compliance, the Postal Regulatory Commission, the Securities and Exchange Commission, the Securities Investor Protection Corporation, the Environmental Protection Agency, the Small Business Administration, the Federal Housing Finance Agency, and the Office of Government Ethics.(d)IndexNot later than 2 years after the date of enactment of this Act—(1)the Attorney General shall establish a publically accessible index of each criminal statutory offense listed in the report required under subsection (b) and make the index available and freely accessible on the website of the Department of Justice; and(2)the head of each agency described in subsection (c)(2) shall establish a publically accessible index of each criminal regulatory offense listed in the report required under subsection (c)(1) and make the index available and freely accessible on the website of the agency.(e)Rule of constructionNothing in this section shall be construed to require or authorize appropriations.